Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 17th of February 2022.
No claims were amended. 
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 17th of February 2022 have been fully considered but they are not persuasive. 
With regard to the limitations of claims 1-20, Applicant argues “…The claims do not recite abstract idea of mental processes and organizing human activities, since the claims do not recite certain methods of organizing human activity...”  The Examiner respectfully disagrees.
With regard to the limitations of claims 1-20, Applicant argues “…The claims do not recite an abstract idea of mental processes and organizing human activities, since the claims do not recite a mental process...”  The Examiner respectfully disagrees.
With regard to the limitations of claims 1-20, Applicant argues “…The claims are directed to an interactive interface and not directed to a patent-ineligible abstract idea.”  The Examiner respectfully disagrees.
With regard to the limitations of claims 1-20, Applicant argues “…The claims are not directed to a judicial exception because the amended claims specifically recite practical application.”  The Examiner respectfully disagrees.
With regard to the limitations of claims 1-20, Applicant argues “…The claims provide an inventive concept in applying Step 2B because the claims include additional elements that are not well-understood, routine or conventional.”  The Examiner respectfully disagrees.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of mental processes and organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of
“…obtaining partner benefits records; comparing the partner benefits records to system benefits records; generating discrepancy audit data indicating instances of the partner benefits records that fail to match corresponding instances of the system benefits records; …displays the discrepancy audit data by displaying the instances of the partner benefits records contemporaneously with the corresponding instances of the system benefits records; in response to a user selection…of a first instance of the instances of the partner benefits records, indicating the first instance of the instances of the partner benefits records is correct, automatically indicating a corresponding first instance of the corresponding instances of the system benefits records is incorrect, and generating corrected system benefits records indicating the first instance of the instances of the partner benefits records; in response to a user selection…of a second instance of the corresponding instances of the system benefits records, indicating the second instance of the corresponding instances of the system benefits records is correct, and automatically indicating a corresponding second instance of the instances of the partner benefits records
is incorrect; facilitating updates to the system benefits records based on the corrected system benefits records; and facilitating updates to the partner benefits records…” This is an abstract idea of mental processes and a certain method of organizing human activity, since it recites series of mental processes to perform a fundamental practice, namely audit process of partner’s benefit’s records.  Besides reciting of the abstract idea, the remaining claim limitations recite generic computer components (e.g. processing system/processor, memory, display device, interactive interface). “We conclude that claim 1 is “directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery” rather than “a specific means or method that improves the relevant technology.” Smart Sys. Innovations, LLC v. Chi. Transit Authority, 873 F.3d 1364, 1371
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components/processes (e.g. processing system/processor, memory, display device, interactive interface) to receive/transmit/display data (extra-solution activities) and perform the abstract idea mentioned above. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)). The additional elements (e.g. processing system/processor, memory, display device, interactive interface) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. processing system/processor, memory, display device, interactive interface) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Also the insignificant extra-solution activities mentioned above were re-evaluated in step 2B. The limitations do not amount to significantly more than the abstract idea because the courts found receiving/sending/displaying of data to be well understood, routine, and conventional activities. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)). Thus again, claims were not patent eligible under 35 USC 101.
Similar arguments can be extended to independent claim 14. 
Dependent claims 2-13 and 15-20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claims 2, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined indication of correct record, “wherein indicating the first instance of the instances of the partner benefits records is correct includes a first visual indication via the interactive interface, wherein automatically indicating the corresponding first instance of the instances of the partner benefits records is incorrect includes a second visual indication via the interactive interface, wherein indicating the second instance of the corresponding instances of the system benefits records is correct includes a third visual indication via the interactive interface, and wherein automatically indicating the corresponding second instance of the instances of the partner benefits records is incorrect includes a fourth visual indication via the interactive interface.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 3, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. This claim further added “…wherein the system benefits records are received from a system benefits database and wherein facilitating updates to the system benefits records includes importing the corrected system benefits records to the system benefits database.” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere updating and storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claim 4, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. This claim further defined updating by adding “…wherein the partner benefits records are received from a partner benefits database and wherein facilitating the updates to the partner benefits records is based on the system benefits database.” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere updating and storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claim 5, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. This claim further defined updating by adding “…wherein the partner benefits records are received from a partner benefits database and wherein facilitating updates to the partner benefits records includes generating corrected partner benefits and exporting corrected partner benefits records to the partner benefits database.” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere updating and storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claim 6, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim defines obtain data as “wherein obtaining partner benefits records includes importing a partner benefits record file, wherein the operations further comprise: processing the partner benefits record file based on a plurality of warning conditions; generating one or more warning notifications in response to the processing; and presenting the one or more warning notifications for display via the interactive interface…” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claims 7, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined user selection, “wherein the operations further comprise: responding to a user selection to present details corresponding to a selected one of the instances of the partner benefits records by presenting for display via the interactive interface the details corresponding to the selected one of the instances of the partner benefits records.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 8, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity of displaying data. The claim further defines “wherein the operations further comprise: responding to a user selection to present details corresponding to a selected one of the corresponding instances of the system benefits records by presenting for display via the interactive interface the details corresponding to the selected one of the corresponding instances of the system benefits records…” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claims 9, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined, “wherein the operations further comprise: processing the instances of the partner benefits records and the corresponding instances of the system benefits records based on a set of rules; indicating, via the interactive interface and based on the processing, a first subset of the instances of the partner benefits records is correct and a corresponding first subset of the corresponding instances of the system benefits records is incorrect; and indicating, via the interactive interface and based on the processing, a second subset of the instances of the partner benefits records is incorrect and a corresponding second subset of the corresponding instances of the system benefits records is correct.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 10, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined reversing an indication, “wherein, when the first instance of the instances of the partner benefits records is a member of the second subset, the user selection, via the interactive interface, of the first instance of the instances of the partner benefits records reverses an indication, based on the processing, that the first instance of the instances of the partner benefits records is incorrect.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 11, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined reversing an indication, “wherein, when the second instance of the corresponding instances of the system benefits records is a member of the first subset, the user selection, via the interactive interface, of the second instance of the corresponding instances of the system benefits records reverses an indication, based on the processing, that the second instance of the corresponding instances of the system benefits records is incorrect.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 12, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined a third subset of the instances as, “wherein the operations further comprise: indicating, via the interactive interface and based on the processing, a third subset of the instances of the partner benefits records and a corresponding third subset of the corresponding instances of the system benefits records cannot be determined to be either correct or incorrect.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 13, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined the discrepancy audit data as, “wherein the discrepancy audit data further includes at least one of: an audit time, an audit date, a number of the instances of the partner benefits records that fail to match the corresponding instances of the system benefits records, a number of different employees reflected in the instances of the partner benefits records that fail to match the corresponding instances of the system benefits records, or a number of dependents reflected in the instances of the partner benefits records that fail to match the corresponding 15 instances of the system benefits records.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 

For claim 15, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. This claim further added “…wherein the system benefits records are received from a system benefits database and wherein facilitating updates to the system benefits records includes importing the corrected system benefits records to the system benefits database.” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere updating and storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claim 16, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. This claim further defined updating by adding “…wherein the partner benefits records are received from a partner benefits database and wherein facilitating the updates to the partner benefits records is based on the system benefits database.” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere updating and storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claim 17, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. This claim further defined updating by adding “…wherein the partner benefits records are received from a partner benefits database and wherein facilitating updates to the partner benefits records includes generating corrected partner benefits and exporting corrected partner benefits records to the partner benefits database.” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere updating and storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).



For claims 18, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined, “wherein the operations further comprise: processing the instances of the partner benefits records and the corresponding instances of the system benefits records based on a set of rules; indicating, via the interactive interface and based on the processing, a first subset of the instances of the partner benefits records is correct and a corresponding first subset of the corresponding instances of the system benefits records is incorrect; and indicating, via the interactive interface and based on the processing, a second subset of the instances of the partner benefits records is incorrect and a corresponding second subset of the corresponding instances of the system benefits records is correct.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 19, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined reversing an indication, “wherein, when the first instance of the instances of the partner benefits records is a member of the second subset, the user selection, via the interactive interface, of the first instance of the instances of the partner benefits records reverses an indication, based on the processing, that the first instance of the instances of the partner benefits records is incorrect; and wherein, when the second instance of the corresponding instances of the system benefits records is a member of the first subset, the user selection, via the interactive interface, of the second instance of the corresponding instances of the system benefits records reverses an indication, based on the processing, that the second instance of the corresponding instances of the system benefits records is incorrect.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 20, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined a third subset of the instances as, “wherein the operations further comprise: indicating, via the interactive interface and based on the processing, a third subset of the instances of the partner benefits records and a corresponding third subset of the corresponding instances of the system benefits records cannot be determined to be either correct or incorrect.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 














Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        05/31/2022